      Case 2:20-cv-02150-MLCF-DPC Document 10 Filed 08/06/20 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

4 ACES ENTERPRISES, LLC D/B/A )              Civil Action No. 2:20-cv-02150
4 ACES LOUNGE, ET AL.                        )
                                             )       District Judge Martin L.C. Feldman
                                             )
VERSUS                                       )       Magistrate Judge Donna Phillips Currault
                                             )
GOVERNOR JOHN BEL EDWARDS                    )
and H. “BUTCH” BROWNING, JR.                 )       JURY DEMAND


                               FIRST AMENDED COMPLAINT

        NOW INTO COURT, through undersigned counsel, come Plaintiffs, who respectfully

desire to amend their original Complaint for Declaratory Judgment, Injunctive Relief, and

Damages (the “Complaint”) (R. Doc. 1).

                                                A.

        In accordance with Rule 15(a)(1) of the Federal Rules of Civil Procedure, amendment is

allowed as a matter of course and no leave of court or opposing party consent is required.

                                                B.

        Plaintiffs amend and restate as to the parties only, such that Paragraph 1 of the Complaint

now reads, in its entirety, as follows:



1.      The Plaintiffs are:

     A. Big Tyme Investments, LLC d/b/a Big Daddy’s Pub & Grub, a limited liability company

        formed under the laws of the State of Louisiana with its principal office located at 1223

        Lafayette St., Houma, LA 70360;




                                                 1
 Case 2:20-cv-02150-MLCF-DPC Document 10 Filed 08/06/20 Page 2 of 4



B. CD Enterprises of Houma LLC d/b/a Larussa’s Lounge, a limited liability company formed

   under the laws of the State of Louisiana with its principal office located at 8510 Main St.,

   Houma, LA 70363;

C. JOM LLC d/b/a Just One More, a limited liability company formed under the laws of the

   State of Louisiana with its principal office located at 6545 W Main St., Houma, LA 70364;

D. LongShotz 1, LLC d/b/a Longshotz, a limited liability company formed under the laws of

   the State of Louisiana with its principal office located at 6004 Alma Street, Houma, LA

   70364;

E. Paradise Sports Bar & Daiquiris, LLC d/b/a Epic Lounge, a limited liability company

   formed under the laws of the State of Louisiana with its principal office located at 5128

   Lapalco Blvd. Suite F, Marrero, LA 70072;

F. R & J Lapeyrouse, LLC d/b/a Jeaux’s New Horizon, a limited liability company formed

   under the laws of the State of Louisiana with its principal office located at 713 HWY 182,

   Houma, LA 70364;

G. R. Heasley, LLC d/b/a Ram Rod’s Saloon, a limited liability company formed under the

   laws of the state of Louisiana with its principal office located at 10195 East Main St.,

   Houma, LA 70363;

H. Tap Dat, L.L.C. d/b/a the Brass Monkey, a limited liability company formed under the laws

   of the State of Louisiana with its principal office located at 230 Cousin Street, Slidell, LA

   70458;

I. The Music Cove, LLC, a limited liability company formed under the laws of the State of

   Louisiana with its principal office located at 4300 Grand Caillou Rd., Houma, LA 70363;

   and



                                            2
        Case 2:20-cv-02150-MLCF-DPC Document 10 Filed 08/06/20 Page 3 of 4



      J. The Outer Limits Bar, LLC, a limited liability company formed under the laws of the state

          of Louisiana with its principal office located at 6004 Alma Street, Houma, LA 70364; and

At all times material hereto, Plaintiffs were (and remain) engaged in business operations as bars,

serving alcohol and/or food to the public under licensure by the State of Louisiana and local

authorities.1

                                                     C.

          Plaintiffs re-allege and reiterate all of the allegations, prayers, and exhibits of their original

Complaint and adopt said allegations, prayers, and exhibits by reference as though fully set forth

herein.

                                          Respectfully submitted,

                                          FAIRCLOTH MELTON SOBEL & BASH, LLC

                                          By: ___/s/ Jimmy R. Faircloth, Jr._____
                                                 Jimmy R. Faircloth, Jr. (T.A.)(La. #20645)
                                                 jfaircloth@fairclothlaw.com
                                                 Barbara Bell Melton
                                                 bmelton@fairclothlaw.com (La. # 27956)
                                                 Mary Katherine Price (La. #38576)
                                                 kprice@fairclothlaw.com
                                                 Richard F. Norem, III (La. #38849)
                                                 enorem@fairclothlaw.com
                                                 105 Yorktown Drive
                                                 Alexandria, Louisiana 71303
                                                 Telephone: (318) 619-7755
                                                 Facsimile: (318) 619-7744

                                                  ATTORNEYS FOR PLAINTIFFS




1
    See Complaint Verification Forms, attached as Exhibit “A”, in globo.
                                                      3
      Case 2:20-cv-02150-MLCF-DPC Document 10 Filed 08/06/20 Page 4 of 4



                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I presented the above and foregoing First Amended Complaint

for filing and uploading to the CM/ECF system which will send electronic notification of such

filing to all counsel of record.

        Alexandria, Louisiana, this 6th day of August, 2020.



                             _______/s/ Jimmy R. Faircloth, Jr.______
                                          OF COUNSEL




                             STATEMENT PURSUANT TO LR 3.1

        Pursuant to LR 3.1, a civil suit is pending in the United States District Court for the Western

District of Louisiana, Lafayette Division, Civil Suit. No. 6:20-cv-00965, filed on July 30, 2020,

regarding a material part of the subject matter or operative facts contained in the foregoing

Complaint for Declaratory Judgment, Injunctive Relief, and Damages. The suits differ as to the

named plaintiffs. This distinction is important because the suits seek, in part, to enjoin the

enforcement of the Governor’s executive orders, as described herein, as to the individual plaintiffs.

        Alexandria, Louisiana, this 6th day of August, 2020.


                             _______/s/ Jimmy R. Faircloth, Jr.______
                                          OF COUNSEL




                                                  4
